Order entered July 26, 2018




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                    No. 05-18-00126-CR

                         SILVINO RICARDO AREVALO, Appellant

                                             V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F16-24895-U

                                         ORDER
       Before the Court is court reporter Sasha Brooks’s July 24, 2018 request for additional

time to file the reporter’s record. We GRANT the request and ORDER the reporter’s record

filed on or before July 31, 2018.


                                                    /s/   LANA MYERS
                                                          JUSTICE